Case 20-40334-JMM        Doc 17     Filed 06/05/20 Entered 06/05/20 14:34:24             Desc Main
                                   Document      Page 1 of 2


R. Sam Hopkins, Chapter 7 Trustee
Correspondence email: samhopkins@cableone.net
P.O. Box 3014
Pocatello, ID 83206-3014
Telephone: (208) 478-7978
FAX: (208) 478-7976

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In re:

Harper-Standfield, Gaynelle                        Case No.: 20-40334-JMM

                                                   Chapter 7

                            DEBTORS (S)

  TRUSTEE’S OBJECTION TO CLAIM OF EXEMPTION AND OPPORTUNITY TO
                    OBJECT AND FOR A HEARING

                     Notice of Trustee’s Objection to Claim of Exemption
                        and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of service of
this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTOR, AND DEBTOR’S ATTORNEY:

                                             NOTICE

      You are hereby notified that the trustee of the above estate objects to the following
exemption(s) claimed by the debtor(s) in this proceeding:

Description                                           Law                    Value

859 East 5475 South, Ogden, UT 84405          IC 55-1003, 55-1113            $175,000
Case 20-40334-JMM        Doc 17     Filed 06/05/20 Entered 06/05/20 14:34:24             Desc Main
                                   Document      Page 2 of 2



                                          OBJECTION

Objection(s) is made on the following grounds:

   1) The Idaho homestead exemption cannot be claimed on real property outside of Idaho.
      See In re Capps, 10.4 IBCR 99.

   2) The debtor has not resided in the property since 2011, and therefore cannot claim the
      property as her homestead. See In re Halpin, 94 I.B.C.R. at 198.


Dated: June 5, 2020
                                                          /S/ R. Sam Hopkins
                                                         R. SAM HOPKINS, TRUSTEE


                                CERTIFICATE OF MAILING

   I hereby certify that on June 5, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which sent a Notice of Electronic Filing to the individuals with
the term "ECF" noted next to their name. I further certify that, on the same date, I have mailed
by United States Postal Service the foregoing document to the following non-EM/ECF
Registered Participant(s) listed below.



                                                      ___/s/Amber Williams__
                                                      Amber Williams, Case Administrator



U.S. Trustee, ECF
Harper-Standfield, Gaynelle, 1093 E. 25th Street , Idaho Falls, ID 83403
Aaron J. Tolson, ECF
